

116 HR 6897 IH: Local News and Emergency Information Act of 2020
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6897IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Cicilline (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo expand the waiver of affiliation rules for certain business concerns with more than 1 physical location, and for other purposes.1.Short titleThis Act may be cited as the Local News and Emergency Information Act of 2020.2.Amendments to the Paycheck Protection ProgramSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended—(1)in clause (iii)—(A)by striking business concern that employs and inserting the following:business concern that—(I)employs;(B)in subclause (I), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(II)is assigned a North American Industry Classification System code beginning with 511110, 515112, or 515120 at the time of disbursal shall be eligible to receive a covered loan for business expenses of the business concern that are associated with an individual physical location of that business concern, provided that—(aa)the proceeds of the loan are used to support expenses associated with the continued provision of local news, information, content, or emergency information; and(bb)at the time of disbursal, the individual physical location does not exceed the size standard established by the Administrator for the applicable code.; (2)in clause (iv)—(A)in subclause (II), by striking and at the end;(B)in subclause (III), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(IV)an individual physical location of a business concern that, as of the date on which the covered loan is disbursed, is assigned a North American Industry Classification System code beginning with 511110, 515112, or 515120 and does not exceed the size standard established by the Administrator for the applicable code, provided that, as a condition of the waiver under this subclause, the business concern shall not pay, distribute, or otherwise provide the covered loan or any portion of the covered loan to any other entity other than the individual physical location that is the intended recipient of the covered loan.; and(3)by adding at the end the following:(vii)Treatment of certain business concerns(I)In generalA business concern that is assigned a North American Industry Classification System Code beginning with 511110, 515112, or 515120 at the time of disbursal of a covered loan and is a franchisee or affiliate of or owned or controlled by a parent company or an investment company, or management thereof, shall be treated as an independent, non-affiliated entity upon certification to the Administrator that the request for the covered loan is necessary to support expenses associated with the continued provision of local news, information, content, or emergency information.(II)ReportThe Administrator and the Secretary of the Treasury shall submit to the Committee on Small Business and Entrepreneurship of the Senate, the Committee on Small Business of the House of Representatives, and the Congressional Oversight Commission established under section 4020 of division B of the CARES Act (Public Law 116–136) a report regarding covered loans made to business concerns described in subclause (I)..